Case 1:14-cV-09367-.]|\/|F-SN 'Document 523 Filed 12/05/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BLACKROCK BALANCED CAPITAL

PORTFOLIO (FI), et al.,
Case No. 14-cv-9367-JMF-SN

Plaintiffs,

V.

DEUTSCHE BANK NATIONAL TRUST
COMPANY, et al.,

Defendants.

 

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)

WHEREAS, Plaintiffs BlackRock Balanced Capital Portfolio (Fl), et al. (“Plaintiffs”) and
Defendants Deutsche Bank National Trust Company and Deutsche Bank Trust Company Americas
(together, the “Defendants”) (each a “Party” and, collectively, the “Parties”) have reached a
settlement agreement in this action;

IT IS HEREBY S'I`IPULATED AND AGREED, by and between the Parties, through
their undersigned ccunsel, that this action is DISMISSED WITH P_REJUDICE pursuant to Federal
Rule of Civil Procedure 4l(a)(l)(A)(ii). No Paity shall seek from any other Palty recovery of its
costs and/or attorneys’ fees.

Dated: Decernber 5, 2018

 

CaS€ 1214-CV-09367-.]|\/|F-SN

j@@e`

TIlMOTHi/A. DeLANGE

Davicl R. Stickney

Timothy A. DeLange

Benjarnin Galdston

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP

12481 High Bluft` Drive. Suite 300

San Diego, CA 92130

Tel: (858) 793-0070

Fax: (858) 793-0323

Attorneys for Plaz`ntg')j%

SO ORDERED:

 

The Honorable J esse M. Furman
United States District Judge

DATE:

Document 523 Filed 12/05/18 Page 2 of 2

,» »»/; w,'l/"i/ /za/

MICHAEL S KRAUT

Michael S. Kraut
Bemard J. Garbutt III
MORGAN, LEWIS & BOCKIUS LLP

101 Park Avenue
New York, NY 10178-0600

Tel:(zlz) 309.6000
Fax;(ziz) 309.6001

__and__

Rollin B. Chippey, ll

Elizabeth A. Frohlich

MORGAN, LEWIS & BOCKIUS LLP
One Market Street, Spear Street Tower
San Francisco, CA 94105

Tel: (415) 442-1000

Fax: (415) 442-1001

Attorneys for Defendants

 

